Title: To Thomas Jefferson from James Westwood Wallace, 5 April 1822
From: Wallace, James Westwood
To: Jefferson, Thomas


Mr Jefferson, dear Sir,
Washington
April 5. 22
On my return from New-York to Philadelphia I met your favor enclosing one to Mr Monroe which I yesterday delivered—In October 1811, I was at Monticello and well remember your account of a Native grape like our common Fox grape, I have ever-since extended my inquiries and have only of late been able to procure some cuttings for you which I obtained in New-York under the Name of the blend grape, carried there from Philadelphia which floureshes equally well in either City—To these I add some, given to me on the Delaware in the Steam boat, said to have been introduced by Joseph Bonaparte from France, called Muscatel—the account of their qualities so exactly resembles the one I heard you give that I am induced to beleive tis a favorite grape with you, but, have no recollection of the name you gave it—these will be given to Mr Nelson of Albemarle to whose politeness on this occasion their safe arrival will depend—they I expect will be well secured—God bless you and yoursJames W. Wallace